Technologies Scan Corp. 14517 Joseph-Marc-Vermette, Mirabel Quebec, Canada, J7J 1X2 November 4, 2011 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Attn:Evan S. Jacobson Re:Technologies Scan Corp. Registration Statement on Form S-1 File No. 333-173569 Dear Mr. Jacobson: Technologies Scan Corp. (“Company”) respectfully requests that the Securities and Exchange Commission (“Commission”) grant effectiveness as of 4:00 P.M. Eastern Time, November 8, 2011, or as soon as practicable thereafter, to its Registration Statement on Form S-1 filed with the Commission on April 18, 2011, and the subsequent Amendment No. 2 filed on October 21, 2011. The Company hereby acknowledges that: • should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission of the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Technologies Scan Corp. /s/ Ghislaine St-Hilaire Ghislaine St-Hilaire President 1
